Order entered September 5, 2013




                                              In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                        No. 05-12-01666-CR
                                        No. 05-12-01667-CR

                                   ERASMO GARCIA, Appellant

                                                V.

                                 THE STATE OF TEXAS, Appellee

                          On Appeal from the Criminal District Court No. 7
                                        Dallas County, Texas
                          Trial Court Cause Nos. F11-58343-Y, F10-61584-Y

                                             ORDER
        Appellant’s brief in these appeals was due on May 11, 2013. On appellant’s motion, the

Court granted an extension on the brief until June 10, 2013. After the due date arrived and no

brief was filed, the Court entered an order on July 8, 2013 abating the appeals so that the trial

court could conduct a hearing to determine why the brief was not filed. On August 6, 2013, the

trial court filed findings of fact and a recommendation that appellant be given an additional thirty

days to file his brief.

        By order dated August 9, 2013, the Court adopted the findings that: (1) appellant desires

to pursue the appeals; (2) appellant is indigent and is represented by Nanette Hendrickson; (3)

Hendrickson’s explanation for the delay in filing the brief was her workload; and (4)
Hendrickson requested thirty days to file her brief. The Court ordered appellant to file the brief

by September 5, 2013. Counsel was warned that because she had already received an extension

and the brief was overdue, the Court would remove counsel and order the trial court to appoint

new counsel if the brief was not filed by the date specified.

        Appellant has not filed the brief. Instead, on August 28, 2013, appellant filed a motion to

supplement the record on appeal and to hold the briefing schedule in abeyance. As grounds,

appellant states that the reporter’s record is incomplete in that it does not contain a reporter’s

record of the plea hearing taken in cause no. 05-12-01667-CR.         Appellant states the missing

reporter’s record is necessary because “there may be a correction needed in the judgment.

Therefore, if that transcript exists, it will be needed to verify what Appellant’s original sentence

was.”

        The record shows appellant’s plea was taken in a hearing held before a magistrate on

March 3, 2011. No reporter’s record of the hearing before the magistrate has been filed.

However, the record on appeal does contain a reporter’s record of the April 7, 2011 sentencing

hearing before the magistrate. The record shows appellant entered pleas of guilty to the offense

and true to the enhancement paragraphs at the March 3 hearing. During the sentencing hearing,

the magistrate accepted the parties’ plea bargain agreement and placed appellant on deferred

adjudication for three years with a $2,500 fine. The order of deferred adjudication reflects the

punishment agreed to by the parties in the plea bargain agreement. The current appeal arises

after adjudication of appellant’s guilt and the assessment of a twenty-five year sentence.

        Because appellant’s guilt has been adjudicated and the original punishment assessed is no

longer operative, we conclude there is no necessity to review a record of the original plea
proceeding. Moreover, the stated reason for requesting further delay, a need to verify the

original sentence, can be accomplished on the existing record.

       Appellant=s brief was originally due May 11, 2013. Appellant has already been granted

two extensions of time to file his brief The brief is almost four months overdue.

       We DENY appellant’s August 28, 2013 motion to supplement the record on appeal and

to hold the briefing schedule in abeyance.

       We ORDER Nanette Hendrickson and the Dallas County Public Defender=s Office

removed as appointed counsel for appellant.

       We further ORDER the trial court to appoint new counsel to represent appellant in these

appeals. We ORDER the trial court to transmit a supplemental clerk=s record containing the

order appointing new counsel to this Court within FIFTEEN DAYS of the date of this order.

       We ABATE the appeals to allow the trial court to comply with this order. We will

reinstate the appeals within fifteen days of the date of this order or when we receive the order

appointing new counsel.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; Katherine Drew,

Appellate-Chief, Dallas County Public Defender’s Office; Nanette Hendrickson, Dallas County

Public Defender’s Office; and to the Dallas County District Attorney’s Office.



                                                    /s/     LANA MYERS
                                                            JUSTICE